Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tammy Rhodes on 08/03/2022.
The application has been amended as follows: 
1. (Currently Amended). A WLAN access point controller device for use with a root APD, a first wireless extender device, and a second wireless extender device, the root APD having a root fronthaul BSS 
a memory;
a processor configured to execute instructions stored on said memory to cause said WLAN access point controller device to:
configure the first wireless extender device not to exceed a configurable hop limit, cause the first wireless extender device to initiate messaging with the root APD via the root fronthaul BSS to receive credentials for the root backhaul BSS, cause the first wireless extender device to onboard onto the root APD via the backhaul BSS using the received credentials, enable the second wireless extender device to initiate messaging to the first fronthaul BSS of the first wireless extender device to obtain the credentials for the first backhaul BSS, prevent, in a case that the configurable hop limit is configured to be one, the second wireless extender device from onboarding onto the backhaul BSS of the first wireless extender device so as to cause the second wireless extender device to only be permitted to onboard onto the root APD.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 6 and 11, prior art reference Zebulon et al. US 2022/0150721 A1 discloses a connection relationship of a MAP device (New Agent) nA, that is, an enrollee, attempting to enroll in a MAP network, an existing MAP agent that has enrolled in the MAP network (Existing Agent) eA, and a MAP controller C of the MAP network. Ahn et al. US 2021/0385778 A1 discloses MAP controller may receive measurement values and capability data for the fronthaul AP, a client, and the backhaul link from the MAP agent. In addition, the MAP controller may provide an onboarding function for onboarding and provisioning the MAP device to the MAP network. Jafarian et al. US 2015/0049671 A1 discloses a first apparatus receives from a second apparatus information related to an ability of the second apparatus to associate with other apparatuses, and limits associations at the first apparatus based on the information. However, the aforementioned prior arts do not disclose configure the first wireless extender device not to exceed a configurable hop limit, cause the first wireless extender device to initiate messaging with the root APD via the root fronthaul BSS to receive credentials for the root backhaul BSS, cause the first wireless extender device to onboard onto the root APD via the backhaul BSS using the received credentials, enable the second wireless extender device to initiate messaging to the first fronthaul BSS of the first wireless extender device to obtain the credentials for the first backhaul BSS, prevent, in a case that the configurable hop limit is configured to be one, the second wireless extender device from onboarding onto the backhaul BSS of the first wireless extender device so as to cause the second wireless extender device to only be permitted to onboard onto the root APD.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472